Citation Nr: 0733909	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-00 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had periods of verified and unverified active duty 
for training, including from August 1986 to November 1986, and 
inactive duty training, ending in November 1995.

These matters come before the Board of Veterans' Appeals 
(Board) from October 2002 and October 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.  In this regard, it is noted that the 
VA received a communication from the veteran on November 19, 
2003 intended to be a Notice of Disagreement (NOD) as to the 
October 2003 rating decision.  However, the NOD was also timely 
with respect to the October 2002 rating decision as it was 
received less than one year following notice of the 
determination issued on November 25, 2002, and a substantive 
appeal was received within 60 days of issuance of the statement 
of the case.

These reopened claims were previously before the Board in April 
2006, at which time they were remanded for additional 
development.  The claims are again before the Board for further 
appellate review.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran's hearing loss disability is causally related to active 
service, active duty for training or inactive duty training.

2.  The competent evidence of record does not show that the 
veteran's currently diagnosed tinnitus is causally related to 
active service, active duty for training or inactive duty 
training.



CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, active duty for 
training or inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, active duty for training or inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131, 5107(West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court in Dingess/Hartman holds that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of September 2002, April 2003, and May 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence, requested that he submit any additional 
evidence in his possession pertaining to the claims, and 
provided him with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event of 
award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, complete VCAA notification was not achieved until 
after the initial AOJ adjudication of the claim.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal filed 
by the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  Although 
notice to the appellant was not completed until after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains the 
veteran's service medical records, private treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Thus, based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.   Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to each claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 

Present disability resulting from disease or injury in service 
is required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) 
(West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty for 
training is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes or full-time 
duty performed by members of the National Guard of any State.  
38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any State.  
38 C.F.R. § 3.6(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).

The United States Court of Appeals for Veterans Claims (Court), 
referring to its holding in Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 
(1993), that ". . . the regulation, although prohibiting an 
award of service connection where audiometric test scores are 
within established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service." Id. at 
158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).

Legal Analysis

1.  Bilateral Hearing Loss

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability that he contends was incurred 
during his August 1986 to November 1986 period of active duty 
for training.  The record establishes that current hearing loss 
"disability" for VA purposes has been demonstrated subsequent 
to such period of active duty for training, including on a June 
1990 report of medical examination and a March 1995 physical 
profile.  However, there is no evidence of record that the 
veteran ever complained of, or sought treatment for, hearing 
loss during his August 1986 to November 1986 period of active 
duty for training.

However, the Board notes that the lack of demonstration of 
hearing loss while in service does not necessarily preclude the 
establishment of service connection.  In this  regard, service 
connection could still be established if it is shown that the 
veteran's current hearing loss disability is related to 
service.  See 38 C.F.R. § 3.303(d),  See, Hensley v. Brown, 5 
Vet. App. 155 (1993).  

Here, the Board acknowledges the veteran's contentions that his 
bilateral hearing loss disability was incurred in service as a 
result of being exposed to noise while on active duty for 
training in 1986, as well as during other periods of Reserve 
service.  A DD Form 214 reflects that the veteran served on 
active duty from August 1986 to November 1986 and that his 
primary specialty was that of a cannon crewman.  Such form also 
reflects that the veteran received a rifle M-16 (marksman 
badge) as well as an expert hand grenade badge.  Therefore, the 
Board finds that it would be consistent with the circumstances 
of the veteran's service to be exposed to noise during service.  
Thus, in resolving all benefit of doubt in the veteran's favor, 
the Board concedes that the veteran was exposed to noise trauma 
in service.  See 38 U.S.C.A. § 1154 (a)(West 2002).

As to the etiology of the veteran's bilateral hearing loss, in 
May 1995, Dr. L. D. M., a private physician, indicated that the 
etiology of the veteran's hearing deficit was undetermined.  
Likewise, in June 2006, another private physician stated that 
the etiology of the veteran's bilateral sensorineural deafness 
was unclear.  According to the examiner, "[t]here is no 
evidence of a structural compression of the nerve since it is 
bilateral and it is unusual to have a structural problem 
causing bilateral compression.  We may need to rule out other 
conditions, such as vasculitis, lupus, Lyme, or sarcodiosis.  
It is possible the cause may be idiopathic.  It is also 
possible that it could have been caused by trauma during 
military training."

However, in March 2003, Dr. L. D. M. opined that "[i]t is 
reasonable to assume that exposure to field artillery in the 
armed services has resulted in sensorineural hearing loss. " 

However, contrary to such opinion is that of a VA audiologist, 
who, in November 2004, after an evaluation of the veteran and a 
review of his claims file, including the March 2003 opinion of 
Dr. L. D. M., opined that it was less likely than not that the 
hearing loss was due to noise exposure or acoustic trauma while 
involved in Guard or Reserve training, Guard or Reserve duties, 
or during the active duty periods.  In reaching this 
conclusion, the examiner stated that:

It is an accepted fact that hearing loss 
due to noise exposure is an injury that 
does not progress once the noxious stimuli 
(noise) is stopped.  In other words, the 
hearing loss is stable unless noise 
exposure continues or other etiological 
factors emerge- such as age, genetics, or 
disease.  The possibilities of an atypical 
onset and progression of hearing loss due 
to noise is not supported by literature.  
[The veteran] has a progressive hearing 
loss that has become worse since noise 
exposure and acoustic trauma stopped.  The 
hearing loss is atypical of noise exposure 
or acoustic trauma.  There is no support in 
the literature for noise exposure or 
acoustic trauma as an etiological factor in 
hearing losses with this type of 
presentation and progression.  

In disputing Dr. L. D. M.'s March 2003 opinion that the 
veteran's hearing loss is related to noise exposure in service, 
the November 2004 examiner stated that:

The literature and generally accepted 
knowledge does not support Dr. [L.D.M.'s] 
statement [that] it is reasonable to 
conclude that noise exposure is the 
etiology.  In addition, the available 
clinical evidence does not support Dr. [L. 
D. M.'s] statement.  Clinically, only an 
acoustic neuroma has been ruled out.  Other 
etiologies such as genetic factors, 
autoimmune disorders, metabolic disease, 
and congenital malformations of the 
cochlear have not been rule[d] out.  
Considering that two other blood relatives 
are known to have hearing losses, it is not 
reasonable to conclude that noise is the 
primary etiology.

In January 2007, a VA neurological disorders examiner, Dr. S. 
T., after an evaluation and a review of the veteran's claims 
file, also opined that the veteran's bilateral hearing loss is 
not related to noise exposure is service.  According to the 
physician: 

The earliest test that I saw that showed a 
significant hearing loss was in 1989 and 
his exposure was in 1986.  Since that time 
he has had progressive hearing loss.  His 
hearing loss does not appear to be typical 
noise induced hearing loss as usually noise 
induced hearing loss does not get 
progressively worse once the noise exposure 
has ceased.  There was some consideration 
in the past of congenital abnormality.  
There is one relative that does have some 
hearing loss, but there is no strong 
genetic history in regards to hearing loss. 
There had been some studies performed to 
rule out nerve lesions, but precise studies 
to rule out congenital problems have not 
been performed nor other more rare problems 
such as autoimmune hearing loss.  Based on 
the information that I have I feel that it 
is at least as likely as not that his 
hearing loss is not secondary to his 
history of military noise exposure.  

In February 2007, a VA audiologist, after an evaluation and a 
review of the veteran's claims file, also opined that it was not 
at least as likely as not that the veteran's hearing loss was 
related to military service and acoustic trauma.  In reaching 
her conclusion, the audiologist stated that:

... audiometric data indicated normal hearing 
bilaterally from 500-4000 Hertz at 
enlistment in 1986.  Data from 1990 
indicated a bilateral progression of 
hearing loss.  There was no evidence of 
complaints of hearing loss ... in the c-file 
prior to 1990.  The veteran apparently 
served on active duty from August 1986 to 
November 1986 during boot camp, but there 
was no evidence of acoustic complaints...Due 
to the limited amount of time on active 
duty, the limited exposure to excessive 
noise during which the veteran reported 
wearing hearing protection, no evidence of 
acoustic damage until 4 years after duty, 
it is my opinion that it is NOT at least as 
likely as not that hearing loss was related 
to military service and acoustic trauma.

In weighing all of the medical evidence of record, the Board 
observes that the March 2003 examiner, unlike the November 
2004, January 2007, and February 2007 examiners, did not review 
the veteran's service medical records or provide any clinical 
rationale to support his opinion.  The Court has held that that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  See, Grover v. West, 12 Vet. App. 109, 112 
(1999).  It has also held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty and that a medical opinion is inadequate when 
unsupported by clinical evidence.  See, Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  See also, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

Thus, in determining whether the veteran's current bilateral 
hearing loss disability is related to acoustic trauma in 1986, 
the Board finds that the November 2004, January 2007, and 
February 2007 VA opinions provide more supporting clinical data 
and rationale against an etiological relationship than the 
private, March 2003 opinion in support of such a relationship, 
and thus has more probative value.  Therefore, the Board 
concludes that the preponderance of the evidence does not 
establish that there is an etiological relationship between the 
veteran's current bilateral hearing loss and acoustic trauma in 
service.  Accordingly, the Board finds that the veteran is not 
entitled to a grant of service connection on a direct basis for 
his current bilateral hearing loss disability.

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the November 2004, January 2007, and February 2007 VA 
medical opinions, is of greater probative value than the 
veteran's statements in support of his claim.  Although the 
Board concludes that the evidence is sufficient to establish 
that the veteran sustained acoustic trauma in service, the 
competent evidence of record fails to establish that current 
bilateral hearing loss disability is related to such incident 
in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.

2.  Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus. The record reflects that the veteran has been 
clinically diagnosed with tinnitus since his September 1995 VA 
examination.  However, the veteran's National Guard medical 
records do not reflect that he ever complained of, or sought 
treatment for, tinnitus while in service or during any period 
of his active or inactive duty for training.  
Nevertheless, the Board observes that the veteran alleges that 
his tinnitus disability was incurred during active duty for 
training in 1986 as a result of being exposed to noise.  As 
discussed above, the Board has conceded that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 1154 (a) 
(West 2002). 
However, the Board observes that the record does not establish 
that the veteran's current tinnitus is etiologically related to 
noise exposure in service.  As noted above, the competent, 
objective evidence of record demonstrates that tinnitus was 
initially clinically demonstrated by the record in 1995, many 
years after the veteran's discharge from service.  In the 
absence of demonstration of continuity of symptomatology, this 
is too remote from service to be reasonably related to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically relates 
the veteran's in-service noise exposure to his current 
tinnitus.  In this regard, on VA examination in November 2004, 
a VA examiner, after an evaluation, opined that it was less 
likely as not that the veteran's complaint of subjective 
tinnitus was a consequence of acoustic trauma or noise exposure 
while involved in Guard or Reserve training, Guard or Reserve 
duties, or during the active duty periods.  According to the 
examiner, "the symptom of tinnitus was denied by the veteran 
in 1993 and did not appear as a complaint until 1995.  No 
causal relationship can be shown between the symptom and noise 
exposure or acoustic trauma."

Similarly, in January 2007, another VA examiner, after an 
evaluation of the veteran and a review of his claims file, 
opined that the veteran's complaint of tinnitus occurred years 
after his exposure to military noise exposure and that "it is 
at least as likely as not that his tinnitus is...not secondary to 
his noise exposure."

Likewise, in February 2007, a VA audiologist, after an 
evaluation of the veteran and a review of his claims file, 
opined that "due to the limited amount of time on active duty, 
the limited exposure to excessive noise during which the 
veteran reported wearing hearing protection, no evidence of 
acoustic damage until 4 years after active duty, it is my 
opinion that it is NOT at least as likely as not that...tinnitus 
[was] related to military service and acoustic trauma."

Therefore, because the only medical opinions of record 
pertaining to the etiology of the veteran's tinnitus do not 
relate it to his military service, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis for the veteran's 
tinnitus.

In conclusion, although the veteran asserts that his current 
tinnitus is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The clinical evidence of record, including the 
November 2004, January 2007, and February 2007 VA medical 
opinions, is of greater probative value than the veteran's 
statements in support of his claim.  Although the Board 
concludes that the evidence is sufficient to establish that the 
veteran sustained acoustic trauma in service, the competent 
evidence of record fails to establish that current tinnitus is 
related to such incident in service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


